Case 2:20-cv-04088-ODW-PVC Document 9 Filed 09/03/20 Page 1 of 2 Page ID #:191



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ROBERT LEE JENKINS, JR.,                       Case No. CV 20-4088 ODW (PVC)
  12                        Petitioner,               ORDER ACCEPTING FINDINGS,
                                                      CONCLUSIONS AND
  13          v.                                      RECOMMENDATIONS OF UNITED
                                                      STATES MAGISTRATE JUDGE
  14   C/O DRAKE,
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
  18   and files herein, the Report and Recommendation of the United States Magistrate Judge,
  19   and Petitioner’s Objections. After having made a de novo determination of the portions of
  20   the Report and Recommendation to which Objections were directed, the Court concurs
  21   with and accepts the findings and conclusions of the Magistrate Judge.
  22
  23          IT IS ORDERED that the Petition is denied and Judgment shall be entered
  24   dismissing this action without prejudice.
  25
  26
  27
  28
Case 2:20-cv-04088-ODW-PVC Document 9 Filed 09/03/20 Page 2 of 2 Page ID #:192



   1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   2   Judgment herein on Petitioner at his address of record.
   3
   4         LET JUDGMENT BE ENTERED ACCORDINGLY.
   5
   6   DATED: September 3, 2020
   7
   8
                                                    OTIS D. WRIGHT, II
   9                                                UNITED STATES DISTRICT JUDGE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    2
